State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 8, 2016                   522724
________________________________

In the Matter of PHILLIP
   COTTERELL,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
J. TAYLOR-STEWART, as Deputy
   Superintendent of Program
   Services, et al.,
                    Respondents.
________________________________


Calendar Date:   October 25, 2016

Before:   Peters, P.J., McCarthy, Rose, Clark and Mulvey, JJ.

                             __________


     Phillip Cotterell, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Following a family reunion visit with his wife, petitioner
provided a urine specimen that twice tested positive for the
presence of THC, an active ingredient of marihuana. As a result,
petitioner was charged in a misbehavior report with using a
controlled substance and violating family reunion program
procedures. He was found guilty of the charges following a tier
III disciplinary hearing and the determination was later affirmed
on administrative appeal. This CPLR article 78 proceeding
                              -2-                522724

ensued.

      We confirm. The misbehavior report, positive urinalysis
test results and related documentation, together with the hearing
testimony, provide substantial evidence supporting the
determination of guilt (see Matter of Williams v Annucci, 141
AD3d 1062, 1062 [2016]; Matter of Jones v Fischer, 138 AD3d 1294,
1295 [2016]). Contrary to petitioner's claim, we find no
deficiencies in the chain of custody given that the correction
officer who obtained the specimen that petitioner provided after
the visit stated that it was either in his possession or secured
in a locked room prior to testing, and the handling of the
specimen was otherwise set forth on the request for urinalysis
form (see Matter of Martinez v Annucci, 134 AD3d 1380, 1381
[2015]; Matter of Paddyfote v Fischer, 118 AD3d 1240, 1241
[2014]). Inasmuch as the urine specimen that petitioner provided
immediately prior to the visit tested negative for THC while the
specimen he provided after the visit twice tested positive, this
established that he ingested drugs during the visit and violated
family reunion program procedures (see 7 NYCRR 220.8 [c]; see
also Matter of Mannino v Fischer, 102 AD3d 1032, 1032 [2013], lv
denied 21 NY3d 855 [2013]). Furthermore, the Hearing Officer's
denial of certain witnesses whose testimony would have been
irrelevant does not show that the Hearing Officer was biased, nor
is there anything in the record to establish that the
determination flowed from any such alleged bias (see Matter of
Mullamphy v Fischer, 112 AD3d 1177, 1177 [2013]; Matter of White
v Fischer, 108 AD3d 891, 892 [2013], lv denied 22 NY3d 853
[2013]). We have considered petitioner's remaining contentions,
to the extent that they are properly before us, and find them to
be unavailing.

      Peters, P.J., McCarthy, Rose, Clark and Mulvey, JJ.,
concur.
                              -3-                  522724

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court